Per Curiam
Arthur Jackson, pro se, an inmate of the Indiana State Prison, filed on March 14, 1955 a paper entitled “Praecipe for Writ of Error Coram Nobis.” The petitioner states that he was convicted of murder in the first degree on November 19, 1946. It is difficult to determine from the papers filed whether there is an attempt to file an original action to compel the clerk, the respondent named therein, to furnish certified copies of certain records with reference to the *388proceedings in which the petitioner was convicted and sentenced, or whether it is an attempted appeal from a judgment denying a petition for a writ of error coram nobis.
Whether this case is an original action or an appeal, there are no certified copies of any lower court’s records by which this court can take cognizance of the official action of an inferior court. If this be an attempt to compel the clerk, respondent herein, to furnish a transcript or certified copies for that purpose without expense to the petitioner, the petitioner is in error. Section 13-1401, et seq., Burns’ 1953 Replacement provides for the duties of a Public Defender and provides for the furnishing of a transcript of any court proceedings at the expense of the state upon the request of the Public Defender. All papers herein have been referred to the Public Defender for review and he has reported that he finds no merit in the petition filed.
For the reasons aforesaid there is nothing before this court for determination.
The petition herein is dismissed.
NOTE.—Reported in 127 N. E. 2d 103.